DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura (U.S. Patent No. 4,651,940).
Regarding claim 2, Nakamura discloses an apparatus for operating a covering [FIG. 1] for an architectural structure (34), said apparatus comprising: a covering (11); a motor (13 and portion of 15 including the final stage carrier 92, detailed below) including a motor drive shaft (shaft of the final stage carrier 92 of gear reduction mechanism 84, shown in at least Figure 4) and a motor casing (55), said motor casing mounted to rotate around an axis (axis defined by shaft 43) to cause movement of said covering during motorized operation (the motor casing 55 is fixed to the roller tube 12 via pin 56; the coupling between the motor 13, the reduction mechanism 15, and the casing 55 results in movement of the tube 12 and the covering 11), the motor drive shaft positioned concentrically on the axis (the shaft of 

    PNG
    media_image1.png
    601
    812
    media_image1.png
    Greyscale

Regarding claim 3, Nakamura discloses a roller tube (12).
Regarding claim 4, Nakamura discloses a gearbox (18 and portion of 15 including the casings 85, 86 and the intervening gear elements) having a gearbox drive shaft (shaft of the final stage carrier 110, at 
Regarding claim 5, Nakamura discloses a roller tube (12), said motor casing mounted to rotate said roller tube (via pin 56), wherein said motor casing is coupled to said roller tube via said gearbox (motor casing 55 is coupled to gearbox casing 85, which couples to the roller tube via gearbox 18) [FIGS. 3, 4].
Regarding claim 6, Nakamura discloses a bracket (181), said bracket rotatably coupled to said manual control (pulley 120 and shaft 118 of the manual control are rotatably coupled to the bracket via the support shaft 43).
Regarding claim 7, Nakamura discloses that said motor drive shaft is stationary with respect to said bracket while said motor casing rotates with said roller tube during the motorized operation (the final stage carrier 92 is fixed against rotation when the manual control is not operated: column 6, lines 8-14).
Regarding claim 8, Nakamura discloses a one-way slip bearing assembly (104) coupling said manual control to said motor drive shaft (the manual shaft 118 is coupled to the reduction mechanism 18 via the slip bearing assembly, which couples the manual control to the motor drive shaft).
Regarding claims 9 and 10, Nakamura discloses a clutch (115, 113, 113) to hold said one-way slip bearing assembly substantially stationary with respect to said motor drive shaft while said manual control is not operated (column 7, lines 56-64), wherein said clutch is structured to hold said motor drive shaft substantially stationary with respect to said bracket during operation of said motor while said manual control is not operated (column 8, lines 23-38).
Regarding claim 11, Nakamura discloses a brake (14) to prevent rotation of said motor drive shaft relative to said motor casing while said motor is not operated (column 5, lines 35-48).
Regarding claim 12, Nakamura discloses a roller tube (12), said motor casing mounted to rotate said roller tube (via pin 56), wherein said manual control is structured to apply a first torque to said motor drive shaft in response to a manually applied force to cause rotation of said motor casing and said roller tube (column 6, lines 60-69).
Regarding claim 13, Nakamura discloses that said motor is structured to apply a second torque to said roller tube to rotate said roller tube while said motor drive shaft does not rotate relative to said manual control (column 6, lines 8-22).
Regarding claim 14, Nakamura discloses that the first torque and the second torque are additive to increase a rate of rotation when in a same direction, or subtractive when in opposite directions (operating the motor 13 and the manual control 16 simultaneously inputs independent torques to the casings 85 and 86--if these torques are in the same direction, they are inherently additive and if they are in opposite directions, they are inherently subtractive).
Regarding claim 15, Nakamura discloses that the manually applied force is a rotational force (applied via rope 17 and pulley 120).
Regarding claim 16, Nakamura discloses an apparatus [FIG. 1] for operating a covering (11) of an architectural covering, said apparatus comprising: a roller tube (12); a motor (13 and portion of 15 including the final stage carrier 92, detailed below) including a motor drive shaft (shaft of the final stage carrier 92) and a motor casing (55), said motor casing coupled with said roller tube (via the connection at pin 56); a manual control (16) including a manual control drive shaft (shaft of the first stage carrier 110 on reduction mechanism 101) coupled with said motor drive shaft (via engagement of splines 93 and 111), said manual control structured to apply torque to said motor drive shaft in response to a manually applied force to cause rotation of said motor casing and said roller tube around an axis (axis defined by shaft 43) without operating said motor (column 6, lines 60-69), said motor drive shaft positioned concentrically on the axis (the shaft of the final stage carrier 92, indicated in Figure 4 as the portion of the carrier including interior spline 93, is disclosed in column 6, lines 2-4 as being cylindrical and is coaxially aligned with the axis of the shaft 43; this coaxial alignment reads on the claim limitation “positioned concentrically on the axis” since the center axis of the motor drive shaft is coaxial with the rotation axis of the motor casing; see annotated drawing above); and wherein said motor is structured to apply torque to said roller tube through rotation of said motor casing while said manual control drive shaft is fixed against rotation relative to said motor drive shaft (column 6, lines 8-22).
Regarding claim 17, Nakamura discloses that said motor casing and said motor drive shaft are both contained within a periphery defined by an outside diameter of said roller tube [FIGS. 2-4].
Regarding claims 18 and 19, Nakamura discloses a gearbox (18 and portion of 15 including the casings 85, 86 and the intervening gear elements) having a gearbox drive shaft (shaft of the final stage carrier 110, at 103) coupling said motor drive shaft to said manual control drive shaft [FIG. 4], wherein said motor casing is coupled to the roller tube via the gearbox (motor casing 55 is coupled to gearbox casing 85, which couples to the roller tube via gearbox 18), and a shaft connector (102) coupling the gearbox drive shaft with said manual control drive shaft [FIG. 4].
Regarding claim 20, Nakamura discloses a shaft connector (101) structured to substantially prevent the motor and the manual control from applying torque to the roller tube in a first direction (the geared connections between the shaft connector and the motor and manual control allow torque only in directions about the axis of the roller and not other directions).
Regarding claim 21, Nakamura discloses a one-way roller bearing assembly (104) coupling the manual control to said motor drive shaft [FIGS. 4, 6].
Regarding claim 22, Nakamura discloses an apparatus [FIG. 1] for operating a covering (11) of an architectural covering, said apparatus comprising: a roller tube (12); a motor (13 and portion of 15 including the final stage carrier 92, detailed below) including a motor drive shaft (shaft of the final stage carrier 92) and a motor casing (55), said motor casing coupled  with said roller tube (via pin 56); and a manual control (16) including a manual control drive shaft (shaft of the first stage carrier 110 on reduction mechanism 101) coupled with said motor drive shaft (via engagement of splines 93 and 111); wherein: said manual control is structured to apply torque to said motor drive shaft in response to a manually applied force on said manual control to cause rotation of said motor casing and said roller tube (column 6, lines 60-69) around an axis (axis defined by shaft 43), said motor drive shaft positioned concentrically on the axis (the shaft of the final stage carrier 92, indicated in Figure 4 as the portion of the carrier including interior spline 93, is disclosed in column 6, lines 2-4 as being cylindrical and is coaxially aligned with the axis of the shaft 43; this coaxial alignment reads on the claim limitation “positioned concentrically on the axis” since the center axis of the motor drive shaft is coaxial with the rotation axis of the motor casing; see annotated drawing above); and said motor is structured to apply torque to said roller tube to rotate said roller tube while said motor drive shaft does not rotate (column 6, lines 8-22).
Regarding claims 23 and 24, Nakamura discloses that the motor drive shaft does not rotate relative to said manual control, and that the motor drive shaft rotates with the rotation of said manual control (due to the engagement between splines 93 and 111; column 6, lines 60-69)
Regarding claim 25, Nakamura discloses an apparatus [FIG. 1] for controlling operation of a covering (11) for an architectural structure (34), said apparatus comprising: a roller tube (12); a motor (13 and portion of 15 including the final stage carrier 92, detailed below) including a motor drive shaft (shaft of the final stage carrier 92) and a motor casing (55), said motor casing coupled to rotate with said roller tube (via pin 56); and a manual control (16) including a manual control drive shaft (shaft of the first stage carrier 110 on reduction mechanism 101); wherein: said motor casing and said roller tube rotate relative to said motor drive shaft when said motor is operated and said manual control is not operated (column 6, lines 8-22); and said manual control drive shaft rotates said motor casing and said roller tube around an axis (axis defined by shaft 43) when said manual control is operated and said motor is not operated (column 6, lines 60-69), said motor drive shaft positioned concentrically on the axis (the shaft of the final stage carrier 92, indicated in Figure 4 as the portion of the carrier including interior spline 93, is disclosed in column 6, lines 2-4 as being cylindrical and is coaxially aligned with the axis of the shaft 43; this coaxial alignment reads on the claim limitation “positioned concentrically on the axis” since the center axis of the motor drive shaft is coaxial with the rotation axis of the motor casing; see annotated drawing above).
Regarding claims 26 and 29, Nakamura discloses that said motor drive shaft and said motor casing are fixed against relative rotation when said manual control is operated and said motor is not operated, wherein said manual control rotates said motor drive shaft and said motor casing and said roller tube via said manual control drive shaft when said manual control is operated and said motor is not operated (column 6, lines 60-69) [FIG. 4].
Regarding claims 27 and 28, Nakamura discloses a gearbox (18 and portion of 15 including the casings 85, 86 and the intervening gear elements) having an output shaft (shaft of the final stage carrier 110, at 103) coupled to rotate with said motor drive shaft (via engagement between splines 93 and 111), and a casing (85) coupled to rotate with said roller tube (via pins 88 and 56), wherein said gearbox prevents said motor drive shaft from rotating with respect to said motor casing when said manual control 
Regarding claim 30, Nakamura discloses that the motor drive shaft is coupled to the manual control drive shaft (via the reduction mechanisms 102 and 103) [FIG. 4].
Regarding claims 31 and 32, Nakamura discloses that the motor drive shaft and the manual control drive shaft are held against rotation with respect to the architectural structure during motorized operation (column 6, lines 8-22), and are allowed to rotate with respect to the architectural structure during operation of the manual control (column 6, lines 60-69).

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
Applicant argues that Nakamura fails to disclose that the motor drive shaft is positioned concentrically on the axis about which the motor casing is configured to rotate. This argument is not found persuasive. As indicated in the annotated drawing above, the rotation axis of the motor casing 55 and the center axis of the motor drive shaft are coaxial with each other along the center axis of the roller assembly defined by shaft 43. Column 6, lines 2-4 of Nakamura discloses that the shaft of the final stage carrier 92 (which corresponds to the claimed motor drive shaft) is cylindrical, which inherently teaches a center axis by definition. The rotation of the shaft of the final stage carrier 92 is further disclosed in at least column 8, lines 23-30. Figure 4 also depicts the final stage carrier 92 in a sleeved relationship with the fixed shaft 43. The rotation of the cylindrical motor drive shaft of Nakamura about the fixed shaft 43 on which the motor drive shaft is rotatably sleeved clearly discloses that the center axis of the motor drive shaft is aligned with the axis of the shaft 43. The motor casing 55 is similarly disclosed as being cylindrical and rotatable about the axis of the shaft 43 in at least column 3, line 34-column 4, line 8. The center axis of the motor drive shaft and the rotation axis of the motor casing of Nakamura are clearly disclosed as being coaxial. Applicant’s argument that the motor drive shaft is off the axis is therefore not persuasive.
Applicant appears to be arguing that the claimed phrase “concentrically on” requires physical intersection between the motor drive shaft and the rotation axis of the motor casing. This argument is not 

    PNG
    media_image2.png
    330
    444
    media_image2.png
    Greyscale

As described above, the axis of the motor drive shaft and the rotation axis of the motor casing are coaxial--therefore a broadest reasonable definition of the claimed phrase “concentrically on” is met. Applicant’s argument that the motor drive shaft of Nakamura is not concentrically on the axis about which the motor casing rotates is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/CATHERINE A KELLY/Primary Examiner, Art Unit 3619